              IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


TED MORRIS and MORR MARKETING
ENTERPRISES, INC.,              )
                                )
              Plaintiffs,       )
                                )
     v.                         )       1:18CV899
                                )
MARTY’S WINE BAR AND CAFE, LLC, )
23 UNION STREET NORTH, LLC,     )
23 UNION, LLC, LOCAL 25         )
RESTAURANT, LLC, and AMY        )
DANIELS,                        )
                                )
              Defendants.       )


                  MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

    Before the court is Plaintiffs’ civil action brought under

the court’s diversity jurisdiction. The court recently requested

supplemental briefing on the issue of Defendant Marty’s Wine Bar

and Café, LLC’s citizenship for diversity purposes. (Doc. 22.)

The parties provided supplemental briefing in accordance with

that order. (Docs. 23, 24.) For the reasons stated herein, the

court finds that Defendant Marty’s Wine Bar and Café, LLC, is a

citizen of both North and South Carolina for the purposes of

determining if diversity jurisdiction in fact exists. Since both

Plaintiffs are also citizens of South Carolina, (Doc. 1 ¶¶ 1–2),
complete diversity does not exist, and the court will therefore

dismiss the action without prejudice.

    Plaintiffs brought this civil action in this court invoking

the court’s diversity jurisdiction. (Id. ¶ 9.) Plaintiffs allege

that the first-named Defendant, Marty’s Wine Bar and Café, LLC

(“Marty’s LLC”), “was a limited liability company organized and

existing under the laws of North Carolina with its principal

place of business in Cabarrus County, North Carolina.” (Id.

¶ 3.) Plaintiffs allege Plaintiff Ted Morris was an

“Organizer/Member” of Marty’s LLC when the articles of

organization were filed. (Id. ¶ 19.) A draft operating agreement

also identified Plaintiff Morris as a member of Marty’s LLC,

though those articles were never executed. (Id. ¶¶ 29–30.)

Plaintiffs further allege that “Marty’s LLC was administratively

dissolved by the North Carolina Secretary of State on

February 2, 2017.” (Id. ¶ 3.)

    “If the court determines at any time that it lacks subject-

matter jurisdiction, the court must dismiss the action.” Fed. R.

Civ. P. 12(h)(3). “[Q]uestions of subject-matter jurisdiction

may be raised at any point during the proceedings and may (or,

more precisely, must) be raised sua sponte by the court.”

Brickwood Contractors, Inc. v. Datanet Eng’g, Inc., 369 F.3d

385, 390 (4th Cir. 2004).

                                - 2 -
    As noted above, Plaintiffs invoke this court’s diversity

jurisdiction under 28 U.S.C. § 1332(a). Diversity is determined

at the time of the commencement of the action. Grupo Dataflux v.

Atlas Glob. Grp., L.P., 541 U.S. 567, 570-71 (2004) (“This time-

of-filing rule is hornbook law (quite literally) taught to

first-year law students . . . .” (footnote omitted)).

    An LLC “is an unincorporated association, akin to a

partnership for diversity purposes, whose citizenship is that of

its members.” Gen. Tech. Applications, Inc. v. Exro Ltda, 388

F.3d 114, 121 (4th Cir. 2004); see also Trans Energy, Inc. v.

EQT Prod. Co., 743 F.3d 895, 900–01 (4th Cir. 2014); Ferrell v.

Express Check Advance of SC LLC, 591 F.3d 698, 704 (4th Cir.

2010); Lassiter v. N.Y. Yankees P’ship, No. 1:18-cv-1029, 2019

WL 2210803, at *2 (M.D.N.C. May 22, 2019). “Where a member of an

LLC sues other members and the LLC, that member’s citizenship

will be taken into account for the purposes of determining the

LLC’s membership.” Reid v. The Wailers, 606 F. Supp. 2d 627, 630

(E.D. Va. 2009) (citing Gen. Tech. Applications, 388 F.3d at

121).

    Under North Carolina law, a person or entity becomes a

member of an LLC if they are named as a member in the articles

of organization. N.C. Gen. Stat. § 57D-3-01(a)(1). An individual

who is a member of an LLC remains a member until they withdraw

                              - 3 -
in accordance with the LLC’s executed operating agreement. See

Crouse v. Mineo, 189 N.C. App. 232, 237, 658 S.E.2d 33, 36

(2008). If no agreement exists, “the default provisions of the

LLC act govern . . . .” Id. Those default criteria are listed in

N.C. Gen. Stat § 57D-3-02. Dissolved LLCs can be sued after

their dissolution. N.C. Gen. Stat. § 57D-6-07; New Friendship

Used Clothing Collection, LLC v. Katz, No. 5:16-CV-934-BO, 2017

WL 129016, at *2 (E.D.N.C. Jan. 13, 2017); Clear Choice Constr.,

LLC v. Travelers Home & Marine Ins. Co., C/A No. 0:17-1890-MBS,

2018 WL 718960, at *3 n.2 (D.S.C. Feb. 6, 2018).

    Plaintiffs are both citizens of South Carolina. (Doc. 1

¶¶ 1–2.) Defendant Amy Daniels is a citizen of North Carolina.

(Id. ¶ 7.) Marty’s LLC was organized under the laws of North

Carolina with articles of organization that named Plaintiff

Morris and Defendant Daniels as members. (Id. ¶¶ 3, 19.) Because

no operating agreement was ever finalized for Marty’s LLC, (id.

¶ 28), nor do Plaintiffs assert that Plaintiff Morris ever took

any of the affirmative steps outlined in N.C. Gen. Stat. § 57D-

3-02, (Doc. 24 at 2), Plaintiff Morris remains a member. The

citizenship of Marty’s LLC is determined based upon that of its

members, including Morris. See Gen. Tech. Applications, 388 F.3d

at 121. Marty’s LLC is therefore a citizen of South Carolina.

Since Plaintiffs are also citizens of South Carolina, diversity

                              - 4 -
does not exist, and this court does not have subject matter

jurisdiction under 28 U.S.C. § 1332(a). The parties do not

dispute this conclusion. (Doc. 22 at 7; Doc. 24 at 2.)

Therefore, because there is no separate basis for this court to

retain jurisdiction, the court must dismiss this action.

    “A dismissal for lack of standing — or any other defect in

subject matter jurisdiction — must be one without prejudice,

because a court that lacks jurisdiction has no power to

adjudicate and dispose of a claim on the merits.” S. Walk at

Broadlands Homeowner’s Ass’n v. OpenBand at Broadlands, LLC, 713

F.3d 175, 185 (4th Cir. 2013); Thiessen v. Stewart-Haas Racing,

LLC, 311 F. Supp. 3d 739, 745 n.3 (M.D.N.C. 2018). Since the

court is dismissing this matter for lack of subject matter

jurisdiction, the dismissal will be without prejudice.

    IT IS THEREFORE ORDERED that this case is DISMISSED WITHOUT

PREJUDICE for lack of subject matter jurisdiction.

    IT IS FURTHER ORDERED that the Plaintiffs’ Motion to

Strike, (Doc. 16), is DENIED AS MOOT.

    A judgment in accordance with this Memorandum Opinion and

Order will be entered contemporaneously herewith.

    This the 3rd day of March, 2020.



                              __________________________________
                                 United States District Judge
                              - 5 -
